ON REHEARING.
Adams, Ch. J.
The appellants in their petition for a rehearing claim that the court made a mistake in the facts relied upon by the appellee, as constituting the ground of estoppel. We have accordingly re-examined the abstract, and have reached a conclusion not essentially different from that reached in the original opinion. The undisputed evk denee is, as we understand it, that on the first of January, 1877, Jones was debited with the amount which the previous receipts exceeded the previous payments. Such debit then *710showed the amount which ought to be in the treasury. The precise language in which the debit entry was made is not shown to us. In the absence of such showing we should not, perhaps, be justified in assuming that the entry expressly purported to show that the money was in the treasury. On account of this fact, we have had some doubt as to the effect which should be given to the entry as a ground of estoppel.
In Gage v. The City of Chicago, 2 Bradwell, 332, a case strongly relied upon by the appellee, the entries expressly purported to show the “balance in the treasury.” . We have come to the conclusion, however, that the case at bar is not essentially different. The theory upon which the estoppel is based is that the natural effect of the entry was to mislead the board of supervisors, and lull them into security. Now, inasmuch as the balance carried forward and debited to the treasurer ought to be in the treasury, and would be in the treasury in the absence of defalcation, the natural inference to be drawn from the entry would be that the money was there. We do not say that it was not the duty of the board of supervisors, at their semi-annual settlement, to count the money, and ascertain whether the amount called for by the books was in the treasury. We think such was their duty. Possibly they counted the money and found it there. If so the sureties are liable. But conceding that the supervisors were guilty of laches in this respect, we do not think the sureties can escape liability by reason thereof. They knew that their undertaking, prima facie, was that their principal would account for all balances carried forward, and that the tendency of such entries was to mislead the supervisors, and lull them into a false security, if the money called for by the entries was by reason of previous defalcations not in fact in the treasury. They'should, therefore, have counted the money ' themselves, and if they found that their undertaking appeared from the books to be greater than they were willing to acknowledge it to be, they should, we think, forthwith, certainly before any settlement with the board, have notified it of such *711fact. The treasurer’s books should at all times show the exact condition of the treasury. If in the case at bar there was a shortage at the beginning of 1877, the debit balance carried forward should have shown how much thereof was shortage. But the debit balance it appears was carried forward in such a way as to conceal the shortage, if there was any, and the sureties, apparently at least, acquiesced in the account. The former opinion is adhered to, and the judgment is
Affirmed.